         Case 1:19-cr-00131-PAE Document 668 Filed 01/19/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

                                                                     19-CR-131-02 (PAE)
                       -v-
                                                                           ORDER
 JUSTIN RIVERA,

                                      Defendant.


PAUL A. ENGELMAYER, District Judge:

       The Court has received a bail application from defendant Dwayne Anthony Conley

(Dkt. No. 667). The Court directs the Government to file its response by the close of business

on Friday, January 22, 2021.


       SO ORDERED.


                                                         PaJA.�
                                                    __________________________________
                                                          PAUL A. ENGELMAYER
                                                          United States District Judge
Dated: January 19, 2021
       New York, New York
